                1   KATESSA C. DAVIS, CA Bar No. 146922
                    katessa.davis@ogletree.com
                2   KATHLEEN J. CHOI, CA Bar No. 284428
                    kathleen.choi@ogletree.com
                3   OGLETREE, DEAKINS, NASH,
                    SMOAK & STEWART, P.C.                                               JS-6
                4   400 South Hope Street, Suite 1200
                    Los Angeles, CA 90071
                5   Telephone: 213-239-9800
                    Facsimile: 213-239-9045
                6    Attorneys for Defendant
                    TRANSAMERICA LIFE INSURANCE
                7   COMPANY (erroneously sued as “Transamerica”)
                8
                  JAMON R. HICKS, SBN 232747
                9 jamon@douglashickslaw.com
                  DOUGLAS / HICKS LAW, APC
               10 5120 W. Goldleaf Cir., Suite 140
                  Los Angeles, CA 90056
               11 Telephone: (323) 655-6505
                  Facsimile: (323) 927-1941
               12 Attorneys for Plaintiff
                  JAMES RICE
               13

               14                           UNITED STATES DISTRICT COURT
               15                      CENTRAL DISTRICT OF CALIFORNIA
               16

               17 JAMES RICE, an individual,                   Case No. 2:19-cv-04369 MWF (RAOx)
               18              Plaintiff,                      ORDER DISMISSING CASE WITH
                                                               PREJUDICE
               19        v.
                                                               [Filed concurrently with Joint Stipulation]
               20 TRANSAMERICA, a New York
                  Corporation; and DOES 1 through 25,          Complaint Filed: November 13, 2018
               21                                              Trial Date:       None
                                                               District Judge: Hon. Michael W.
               22             Defendants.                                        Fitzgerald
                                                                                 Courtroom 5A, First St.
               23                                              Magistrate Judge: Hon. Rozella A. Oliver
                                                                                 Courtroom 590, Roybal
               24

               25

               26

               27

               28

                                                                             Case No. 2:19-cv-04369 MWF (RAOx)
LA19CV04369-                                  ORDER DISMISSING CASE WITH PREJUDICE
MWF-O 2 docx
                1         Pursuant to the parties’ Joint Stipulation to Dismiss Case With Prejudice, and
                2   further pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court hereby
                3   dismisses this action with prejudice.
                4

                5         IT IS SO ORDERED.
                6

                7   DATED: October 31, 2019
                8                                           Hon. Michael W. Fitzgerald
                                                            United States District Court Judge
                9
                                                                                                     40184341.1
               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

LA19CV04369-
                                                              1            Case No. 2:19-cv-04369 MWF (RAOx)
MWF-O 2 docx                           [PROPOSED] ORDER DISMISSING CASE WITH PREJUDICE
